In a proceeding pursuant *496to Family Court Act article 10, the mother appeals, as limited by her brief, from so much of an order of disposition of the Family Court, Kings County (Knipps, J.), dated August 3, 2001, as, upon a fact-finding order of the same court dated June 27, 2001, determined that she had neglected the subject child. The appeal from the order of disposition brings up for review the fact-finding order dated June 27, 2001.
Ordered that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
Although the order of disposition has expired, the adjudication of neglect constitutes a permanent and significant stigma, and therefore the appeal is not academic (see Matter of Kevin D., 300 AD2d 304 [2002]; Matter of Sidney S., 292 AD2d 534 [2002]).
The evidence presented at the fact-finding hearing established by a preponderance of the evidence that the mother, Althia M., neglected her daughter, Fatima G. (see Family Ct Act § 1012 [f] [i]; § 1046 [b] [i]; Matter of Irene O., 38 NY2d 776 [1975]; Matter of Tammie Z., 66 NY2d 1 [1985]).
The remaining contentions are without merit. Ritter, J.P., S. Miller, Adams and Cozier, JJ., concur.